323 S.W.3d 437 (2010)
Thomas D. GOODNER, Appellant,
v.
MISSOURI DEPARTMENT OF CONSERVATION, et al., Respondents.
No. WD 71556.
Missouri Court of Appeals, Western District.
August 10, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied September 28, 2010.
Application for Transfer Denied November 16, 2010.
Brian J. Klopfenstein, Kearney, MO, for Appellant.
James N. Foster, Jr., and Stephen B. Maule, St. Louis, MO, for Respondents.
*438 Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Thomas D. Goodner appeals from the judgment of the Circuit Court of Jackson County at Independence ("trial court") granting the motion for summary judgment of the Missouri Department of Conservation and its employees, Phil Phillips and Robert Staton. On appeal, Goodner asserts two points, both related to claimed error of the trial court in granting summary judgment to the Department and its employees as to Goodner's wrongful termination claim. Finding no error, we affirm in this per curiam order and have provided the parties a memorandum of law explaining our ruling. Rule 84.16(b).